internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi - plr-132338-01 date date x y sub1 sub2 sub3 sub4 sub5 sub6 sub7 sub8 d1 d2 d3 d4 dear this letter responds to your letter dated date and subsequent correspondence written on behalf of x requesting that the service grant x an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat some of its subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the code facts plr-132338-01 the information submitted states that x was incorporated on d1 and elected to be treated as an s_corporation effective d2 y was incorporated in d3 and was taxed as a c_corporation sub1 sub2 sub3 sub4 sub5 sub6 sub7 and sub8 the subsidiaries are wholly owned by y on d4 x became the sole shareholder of y and elected to treat y as a qsub effective d4 x also intended for the subsidiaries to be treated as qsubs starting on d4 however x’s accountant did not know that x must file separate qsub elections for the subsidiaries in order for the subsidiaries to qualify as qsubs therefore no qsub elections were filed for the subsidiaries law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation in which percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1 a provides that a qsub election cannot be effective more than two months and days prior to the date of filing sec_1_1361-2 of the income_tax regulations provides that for purposes of satisfying the percent stock ownership requirement in sec_1361 stock of a corporation is treated as held by an s_corporation if the s_corporation is the owner of that stock for federal_income_tax purposes under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 plr-132338-01 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of section requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusion based solely on the facts and the representations submitted we conclude that the requirements of have been satisfied as a result x is granted an extension of time for days from the date of this letter to elect to treat each subsidiary as a qsub effective d4 the elections should be made by filing properly executed forms with the appropriate service_center a copy of this letter should be attached to the elections except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether y or the subsidiaries are otherwise valid qsubs for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
